Case: 14-51336      Document: 00513178541         Page: 1    Date Filed: 09/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51336
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 2, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

VICTOR HUGO LEE-GUTIERREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-1713-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Victor Hugo Lee-Gutierrez (Lee) appeals the 21-month, bottom-of-the-
guidelines sentence imposed following his guilty plea conviction for being found
unlawfully present in the United States following deportation. His challenge
to the substantive reasonableness of his sentence is reviewed for plain error.
See United States v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51336     Document: 00513178541      Page: 2    Date Filed: 09/02/2015


                                  No. 14-51336

      Lee contends that his sentence is greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a) because his illegal reentry offense was
essentially an international trespass and the illegal entry Guideline, U.S.S.G.
§ 2L1.2, is problematic because it is not empirically based and results in a
double counting of his criminal history.      Additionally, he asserts that the
sentence is greater than necessary to promote respect for the law and that it
fails to adequately account for his personal history and characteristics.
      A sentence within a properly calculated               Guidelines   range is
presumptively reasonable. United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Lee contends that the presumption should not be applied but concedes
the issue is foreclosed and raises it only for possible further review. See United
States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009).
      This court has rejected challenges to the substantive reasonableness of
a sentence based on the same international-trespass and double-counting
arguments raised in this appeal. See United States v. Juarez-Duarte, 513 F.3d
204, 212 (5th Cir. 2008). Moreover, the record does not reflect that the sentence
fails to “account for a factor that should receive significant weight, . . . gives
significant weight to an irrelevant or improper factor, or . . . represents a clear
error of judgment in balancing sentencing factors.” Cooks, 589 F.3d at 186.
Lee’s dissatisfaction with the district court’s weighing of the § 3553(a)
sentencing factors is insufficient to rebut the presumption of reasonableness.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      AFFIRMED.




                                        2